Case 8:20-cr-00446-GJH Document 40 Filed 02/08/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

 

for the
District of Maryland
United States of America

V. )
) Case No. 20-mj-2684-CBD

LESLEY ANNOR, )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law cnforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judgc without unnecessary delay
(name of person to be arrested) LELSEY ANNOR, _ oo ?

who is accused of an offense or violation based on the followi ing document filed with the court:

fT Indictment (1 Superseding Indictment [TV Information {7 Superscding Information am Complaint
(1 Probation Violation Petition iT Supervised Relcase Violation Petition [TViolation Notice {7 Order of the Court

This offense is bricfly described as follows:

Between January 2017 and October 2020, in the District of Maryland and elsewhere, LESLEY ANNOR is charged with
Money Laundering Conspiracy, in violation of 18 U.S.C. § 1956(h).

\ Digitally signed by Charles 8. Day
* DN: cn=Charles B. Day, 0, ousU.S. District Court of
Che arles B. Day wx
emaiteMDD_CBOChambers@mdd.uscourts.gov, c=US
Date: October 22, 2020 "Date: 2020.10.22 16:07:28 -04'00'

Issuing off icer's signature

City and state: _ Greenbelt,Maryland ____ Honorable Charles B. Day, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant} was received pn (date) Je 5”, oe 20 2 | and the person was arrested on (date) (7 6/2 Z20_
at (city and state) (ac t Hh ons

V “s :
Date: (7/ b/lez0 ifm

tin, Ming Ace er’s signature

fetta! Lepec Je lees Staruc/y

Printed name and title!

 

 
